Title: To Benjamin Franklin from [Pierre-Georges Cabanis], 12 October 1778
From: Cabanis, Pierre-Jean-Georges
To: Franklin, Benjamin


Lundy soir 12 8bre [1778]
Made. helvetius demande de la part de mr. hebert à mr. franklin si le Diné projetté avec mr. le maréchal de Duras peut avoir Lieu samedy prochain ou mercredy de la semaine suivante. Mr. hébert chez qui doit s’exécuter ce diné, préférerait le samedy, mais toutes fois dans le cas où mr. franklin n’aurait aucun engagement pour ce jour là. Mde. helvétius sera de cette partie, et mr. franklin aura la bonté de la prendre en passant, et de lui mander par le porteur le jour qu’il a choisi.
 
Addressed: A Monsieur / Monsieur franklin / A Passi
